Citation Nr: 0814820	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1949.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
in which the RO, inter alia, denied the veteran's claims for 
service connection for tinnitus, for hearing loss, and for a 
bilateral foot disability.  In September 2006, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2007, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2007.

In April 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Tinnitus was not noted in service or for many years 
thereafter, and there is no medical evidence or opinion of a 
even suggesting a medical nexus between any current tinnitus 
and service.

3.  Although the veteran has alleged experiencing in-service 
noise exposure, there is no objective evidence of hearing 
loss for many years after service, and the only competent, 
probative opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
the veteran's hearing loss weighs against the claim.

4.  Although there is evidence of depressed arches in 
service, there is no medical evidence or opinion to even 
suggest that there exists a medical nexus between current 
bilateral foot disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

3.  The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in September 2005 and March 2006 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claims for service connection for tinnitus, for hearing loss, 
and for a foot disability, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  The September 
2005 pre-rating letter-which meets the first three of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  While the veteran has 
not explicitly been advised to provide any evidence in his 
possession that pertains to his claims, the September 2005 
letter informed the appellant that he should send the RO any 
medical reports and treatment records pertinent to his 
claimed conditions.  Given these instructions, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
these claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).
The Board points out that a June 2007 post-rating letter RO 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts these determinations.  However, the timing of this 
notice is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being assigned; hence, 
there is no possibility of prejudice under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from the VA 
Medical Centers (VAMCs) in East Orange and Lyons, New Jersey, 
and from the VA clinic in Trenton, New Jersey; and reports of 
VA examinations.  Also of record and considered in connection 
with these claims are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was due to 
disease or injury that was incurred or aggravated in service.  
38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Tinnitus

Service medical records reflect no complaints, findings or 
diagnosis of tinnitus during the veteran's period of service.  
His November 1949 discharge examination revealed no 
significant abnormalities regarding his hearing and his ears.

Post-service medical evidence also reflects no findings or 
diagnosis of tinnitus after service.  The February 2006 VA 
examiner notes that the veteran denied tinnitus in both ears, 
although a July 2006 private medical record, dated only 
months later,  reveals that the veteran complained of chronic 
ringing only months later.  However, the private doctor made 
no findings or diagnosis of tinnitus in the summer of 2006.
The Board points out that tinnitus is the type of disorder 
associated with symptoms that are capable of lay observation.  
See  Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
determined that Hence, even if, in the absence of any 
specific finding or diagnosis of tinnitus in the medical 
records, the Board were to accept as credible the veteran's 
assertions that he currently has tinnitus, the claim for 
service connection would still have to be denied on the basis 
of nexus to service.  

As noted above, there is no evidence of complaints  of 
tinnitus until many years after discharge from service.  The 
Board points out that the passage of so many years between 
discharge from active service and the documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  This is especially so here, as  
the veteran reported post-service occupational noise exposure 
as a construction laborer for 25 years during his February 
2006 VA examination.  Furthermore, there is no medical 
evidence or opinion even suggesting a relationship between 
any current tinnitus and service, and nether the veteran nor 
his representative has presented or identified any such 
existing medical evidence or opinion.  Te Board veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any evidence of a medical nexus between 
the claimed tinnitus and his military service.

B.  Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran asserts that his exposure to fire from five-inch 
guns while with the Navy during training and maneuver 
exercises while in service resulted in hearing loss.  His 
service personnel records and his November 1949 report of 
medical examination indicate that he served aboard ship as a 
steward.  

Service medical records reflect no complaints, findings, or 
diagnosis of hearing loss in either ear during active 
service.  The report of his November 1949 discharge 
examination reflects that the veteran's hearing in both ears 
was a normal 15/15 on the whispered voice test.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service medical records reflect little evidence of 
hearing complaints.  An October 1991 VA examiner noted there 
was no evidence of hearing loss then and that the veteran's 
ears were normal.

On VA physical examination in May 2005, the veteran was found 
to have impacted cerumen in both ears and an August 2005 VA 
medical record shows that wax was removed from his ears and 
that he complained of deafness.  

During a VA audiological evaluation in February 2006, the 
veteran complained of difficulty hearing out of both ears.  
He attributed his hearing loss to his exposure to fire from 
five-inch guns during training and maneuver exercises in the 
Navy when hearing protection devices were not provided.  He 
reported occupational noise exposure as a construction 
laborer for 25 years, especially from a motorized pallet used 
to transport building materials, and that hearing protection  
was not utilized in this job.  The veteran indicated that he 
was employed later on as a custodian in housekeeping without 
noise exposure.  He denied any recreational noise exposure, a 
history of otalgia, vertigo or a family history of hearing 
loss.  

At that time, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
45
LEFT
       
30
40
40
45
50

Speech recognition scores on the Maryland CNC Word List were 
94 percent in both ears.  The VA examiner noted that the 
veteran had normal tympanometry for both ears and diagnosed 
mild sensorineural hearing loss through 2,000 Hertz with 
moderate hearing loss through 4,000 Hertz in both ears.  

July and August 2006 private medical records from B.L.M., 
M.D., F.A.C.S., indicate that the veteran complained of 
gradual continuation of hearing loss that had become more of 
an impairment.  On examination, the veteran heard a normal 
conversation in a quiet, closed room.  Complete cerumen 
impaction on the left was removed; otherwise, his tympanic 
membranes were normal.  The veteran had difficulty repeating 
words during an initial audiogram which was redone several 
weeks later.  Dr. B.L.M. then diagnosed a moderate to severe 
sensorineural hearing loss with a speech reception threshold 
level of 60 decibels and discrimination scores at 72 percent 
for the right ear and 84 percent for the left ear.  It was 
noted that the veteran could benefit from use of hearing 
aids.  

As indicated above, he post-service evidence supports a 
finding of current hearing loss in each ear to an extent 
recognized as a disability, as defined by 38 C.F.R. § 3.385.  
However, the veteran's claim for service connection for 
hearing loss must be denied because the competent, probative 
evidence establishes that there is no medical nexus, or 
relationship, between this disability and the veteran's 
period of service.

Even if, based on the veteran's service aboard ship, the 
Board were to accept, as credible, the veteran's assertions 
of in-service noise exposure, there is no evidence any 
complaints, findings, or diagnosis of hearing loss until more 
than 50 years after the veteran's service, and  the only 
competent opinion to address the etiology of the veteran's 
hearing loss weighs against the claim.  

A February 2006 VA examiner considered the veteran's 
complaints and description of noise exposure, both during and 
after service, and the evidence in the claims file.  However, 
after examining the veteran, the examiner concluded that the 
veteran's military noise exposure was not a contributing 
factor in his overall hearing loss.  The Board finds such 
opinion probative of the medical nexus question, based as it 
was, on both examination of the veteran and consideration of 
his documented medical history and assertions.  Hence, the 
only competent, probative opinion to address the relationship 
between the veteran's current hearing loss and service weighs 
against the claim, and neither the veteran nor his 
representative has identified, presented, or alluded to the 
existence of a contrary medical opinion-i.e., one that, in 
fact, establishes a relationship between hearing loss and 
service.

C.  Bilateral Foot Disability

First addressing the question of current bilateral foot 
disability, the Board notes that an  October 2005 VA examiner 
diagnosed atrophy of the fat pads and onychomycosis, both 
secondary to exposure to the cold.  X-rays taken in October 
2005 at VA do not show evidence of a frostbite injury and no 
significant degenerative changes were noted.  While this 
evidence supports a finding of current bilateral foot 
disability, this claim must, nonetheless, be denied on the 
basis of medical nexus.  

Although the veteran has asserted  that his feet were exposed 
to the cold in service during the winter of 1945, the Board 
finds that there in no evidence in the service personnel 
records or service medical records to support this assertion. 
The veteran's active military service did not begin until 
November 1945.  Service medical records show that he was 
diagnosed with depressed arches before he entered active 
duty.  Subsequent service medical records, however, fail to 
show any complaints of or treatment for any foot problems.  
The report of his November 1949 discharge examination shows 
no significant abnormalities for the feet.

Post service, there are no records of treatment by private 
doctors or VA personnel related to his feet and there is no 
medical evidence of a foot disability for many years after 
service.  In fact, an  October 1991 VA examiner noted that 
the veteran's musculoskeletal system was then normal and no 
evidence of frostbite, atrophy of foot pads or onychomycosis 
was noted.  The Board points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333.  In this case, more than 50 years elapsed 
from the veteran's discharge from service until medical 
records in the claims file show evidence of a current 
bilateral foot disability.

Further, there is no medical evidence opinion that there 
exists a nexus between any current bilateral foot disability 
and service, and neither the veteran nor his representative 
have presented or identified any such existing evidence or 
opinion.

D.  All Claims

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's assertions 
advanced by him and by his representative, on his behalf; 
however, none of this evidence provides a basis for allowance 
of the claim on appeal.  However, to whatever extent that the 
veteran and his representative are attempting to establish a 
medical nexus between service and each claimed disability, 
the Board points out that matters of etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are laypersons not shown have the 
appropriate medical training or expertise, neither is 
competent to render a probative opinion on the medical matter 
on which each claim turns.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for tinnitus, for hearing loss, and 
for a bilateral foot disability must be denied.  In reaching 
each conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56. 


ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


